Citation Nr: 0943786	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  05-26 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran served on active duty from October 1968 to August 
1971, including service in the Republic of Vietnam. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which, granted service connection for 
PTSD and assigned an initial 50 percent rating, effective 
February 18, 2004. 

In June 2006, the Veteran failed to appear at a hearing 
before the Board at the RO. Therefore, the request for a 
hearing is considered withdrawn.  38 C.F.R. § 20.704(d). 

In November 2007, the Board remanded the appeal with regard 
to the increased evaluation for PTSD.  The case was again 
remanded in May 2009 for the RO to consider additionally 
received evidence.  

The case has been returned to the Board for further appellate 
action.  


FINDINGS OF FACT

The Veteran's PTSD does not cause homicidal or suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control; spatial disorientation; neglect of personal 
appearance and hygiene; or an inability to establish and 
maintain effective relationships.  




CONCLUSION OF LAW

The criteria for an initial rating higher than 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.130, and Diagnostic Code 9411 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

By RO letter dated in March 2004, prior to the May 2004 
rating decision which is appealed, the Veteran was notified 
of the evidence needed to substantiate a claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  She was also 
notified that VA would obtain service records, VA records, 
and records from other Federal agencies, and that he could 
submit private medical records or authorize VA to obtaining 
private medical records on his behalf.  

Where, as here, service connection has been granted and an 
initial disability rating has been assigned, the claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
38 C.F.R. § 3.159(b)(3) (2009).

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for an 
initial higher rating.  Dingess at 19 Vet. App. 473.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, 483 F.3d 1311, 
2007 WL 1016989 (C.A. Fed. 2007). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims. 

The Veteran was afforded the opportunity to testify at a 
hearing in support of her claims but declined that 
opportunity.  The RO has obtained the Veteran's service 
treatment records and VA treatment records. 

The Veteran was afforded VA examinations for the claim for 
increase.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

And all this was in substantial compliance with the Board 
remands.  Substantial, rather than absolute or strict, remand 
compliance is the appropriate standard for determining remand 
compliance under Stegall v. West, 11 Vet. App. 268 (1998)). 
Chest v. Peake, No. 2007-7303, slip op (July 21, 2008 Fed. 
Cir.); 2008 WL 2796362 (Fed.Cir.); see also D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999)).  

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Background

A February 2004 Vet Center report states that the Veteran had 
struggled with compulsive eating and alcohol abuse to cope 
with difficult emotions resulting from her military service.  
She attended weekly Vet Center individual therapy for PTSD.  
She had intrusive thoughts, nightmares, and flashbacks at the 
hospital where she worked.  She had intense emotional 
distress upon recall of her traumas.  She exhibited avoidance 
behavior with respect to matters that recall her traumas.  
She realized that her postservice employment for 10 years, as 
a nurse, in a Nursing Home was a form of avoiding emergency 
situations.  She had some memory loss, specifically of the 
names of those with whom she had served.  She reported 
significant social isolation. She used over-the-counter 
medications to help her sleep.  She had difficulties with 
concentration. 

On VA psychiatric examination in March 2004 it was noted that 
the Veteran had not receive her care with VA but at a Vet 
Center for the past year.  She reported having a problem with 
alcohol abuse.  She complained of long standing problems with 
anxiety, sleep, and hyperarousal.  She had previously sought 
treatment for alcohol abuse at both outpatient group 
counseling and AA meetings and had quit drinking due to 
pressure from her daughter but had again begun drinking about 
a year ago because she felt that it was not causing 
occupational, health or other functional problems.  She had 1 
to 2 drinks daily.  She was fairly socially isolated and 
without a network of friends.  She was currently employed as 
an operating room nurse and had worked as a nurse since 
service discharge.  

On mental status examination the Veteran presented as a very 
attractive, slim, well-groomed, professionally dressed woman.  
She was very easy to engage in the interview and was 
cooperative.  She cried throughout the interview and was 
emotional when discussing her military service and alcohol 
abuse.  She reported that her mood was generally not 
depressed and she had a fairly positive outlook.  Her speech 
and thought processes were normal.  She was articular and a 
good historian.  There was no evidence of delusions, 
hallucinations or history of suicidal ideation, intent, plan 
or behavior, and had no history of thoughts of harm to 
others.  She appeared to have good judgment and insight.  

The examiner noted that while sometimes events trigger the 
Veteran's anxiety, she had been able to function fairly well, 
occupationally, but reported continuing long-standing poor 
self-confidence.  Her PTSD symptoms had caused emotional 
suffering and might relate to her limited social networks, 
conflicts with her daughter, and periods of excess alcohol 
use or abuse.  Her Global Assessment of Functioning (GAF) 
Scale score was 50. 

VA outpatient treatment records show that in July 2008 the 
Veteran's GAF score was 65.  Her treatment session focused on 
her use of alcohol.  Another notation that same month 
indicates that she did not endorse symptoms consistent with 
alcohol dependence and the impression was that alcohol served 
as a function of relieving PTSD symptoms.  In October 2008 
she experienced an increase in her nightmares and insomnia. 

On VA psychiatric examination in March 2009 the claim file 
was reviewed.  The Veteran had had a period of 
hospitalization in October 2008 for detoxification and than 
spent a month in rehabilitation, all after being confronted 
by her children about her alcohol use.  She received VA 
outpatient treatment for PTSD and alcohol abuse.  She 
reported having to struggle with a depressed mood.  She felt 
that she was now learning to cope with her anxiety and PTSD 
without self-medication with alcohol.  Thus, her anxiety 
symptoms were difficult to tolerate.  She reported getting 
along well with people at work at a hospital.  She had no 
other relationships apart from work and family.  She kept her 
distance from others.  She had much social avoidance and 
isolation.  She enjoyed fishing and walking.  She had 
recently joined a gym but avoided it due to anxiety about 
being around others and fears that they would judge her.  She 
had no history of suicide attempts or violence.  She had been 
sober for almost 5 months.  She was in outpatient 
psychotherapy to help her maintain her sobriety.  

On examination the Veteran was clean, neatly groomed, and 
appropriately dressed.  Her psychomotor activity was 
unremarkable.  Her speech was spontaneous and clear.  She was 
friendly and attentive.  Her affect was full and appropriate.  
She was tearful throughout most of the interview when 
discussing the impact of her trauma and her realization in 
the past year of the extent of her drinking.  Her mood was 
anxious and labile.  She was able to spell a word forwards 
and backwards.  She was fully oriented.  Her thought 
processes were unremarkable.  There were no delusions.  As to 
judgment, she understood the outcome of behavior and, as to 
insight, she understood that she had a problem.  She did not 
have any sleep impairment or hallucinations.  Her behavior 
was not inappropriate.  She had some obsessive or ritualistic 
behavior in that she tended to look for exits when in large 
public places and needed a routine when at home, with things 
being neat and organized.  As to the latter, part of this was 
due to her training as a nurse and part to her military 
training.  She had frequent panic attacks, which occurred 
about once a week.  

The Veteran related that she could not go to malls because 
crowds bothered her and she felt unsafe, feeling a need to be 
able to escape.  Panic was triggered by views of mountains.  
She had not homicidal or suicidal thoughts.  Her impulse 
control was good and she had not had any episodes of 
violence.  She was able to maintain her personal hygiene and 
had no problems with the activities of daily living.  Her 
remote, recent, and immediate memory were normal.  She had 
recurrent and intrusive distressing recollections of trauma 
and recurrent distressing dreams thereof.  She had moderate 
intrusive, avoidance, and arousal symptoms.  She reported 
having daily intrusive thoughts or memories and many triggers 
for increased anxiety and panic attacks consisting of views 
of mountains, crowds, certain noises, and significant social 
avoidance as well as difficulty trusting others and feeling 
safe.  

The degree of severity of the Veteran's PTSD symptoms were 
mild.  She was employed full-time as an operating room nurse.  
She had lost three months from work in the past 12 months for 
treatment of alcoholism.  She reported good job functioning.  
Her GAF score was 55.  Her symptoms resulted in deficiencies 
in judgment, thinking, family relations, and mood but not 
judgment, thinking or work. 

Rating Principles

Service-connected disorders are rated by comparing signs and 
symptoms with criteria in separate diagnostic codes which 
identify various disabilities listed in VA's Schedule for 
Rating Disabilities, based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed 
historically and examination reports are interpreted in light 
of the history, reconciling the report into a consistent 
picture to accurately reflect the elements of disability 
present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned 
if a disorder more nearly approximates the criteria therefore 
but not all disorders will show all the findings specified 
for a particular disability rating, especially with the more 
fully described grades of disabilities but coordination of 
ratings with functional impairment is required.  38 C.F.R. 
§§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during 
any appeal for an increased rating for separate periods of 
time based on facts found, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) 
(initial staged ratings) and Hart v. Mansfield, 21 Vet. 
App. 505, 509-510 (2007) (staged ratings during the appeal of 
any increased rating claim).   

Under 38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders PTSD warrants a 50 percent disability evaluation if 
it is productive of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships).  

A 70 percent rating contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

Analysis

The Global Assessment of Functioning Scale (GAF) "is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994)."  Richard v. Brown, 
9 Vet. App. 266, 267 (1996).   

A GAF score of 61 to 70 indicates that the examinee has some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functions pretty well with some 
meaningful interpersonal relationships.  Fifty-one (51) to 60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with co-workers).  Forty-one 
(41) to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996). 


The criteria for the next higher rating, 70 percent, have not 
been met because there is no showing of occupational and 
social impairment with deficiencies in most areas, such as 
judgment, thinking, or mood, due to such symptoms of PTSD as 
obsessional rituals which interfere with routine activities.  
This is true despite the clinical notation that she needs a 
routine at home and when in public she searches for escape 
routes.  Further, there is no impairment in her speech or 
orientation nor any neglect of her hygiene or appearance.  
While she does not recall the names of some others that she 
served with during service, a failure to recollect names from 
the past, several decades ago, does not show that she has any 
impairment in her memory and recent testing of her memory 
found no deficiencies.  She is somewhat socially isolated but 
there is no impairment in her relationships with co-workers 
and her family.  More recently, she has begun to cope with 
her PTSD symptoms with resorting to the use of alcohol.  

Also, there is no impairment in the Veteran's activities of 
daily living due to her PTSD nor impairment in her 
occupational activities.  In fact, she has remained steadily 
employed since her discharge from military service.  

Consistent with this are the multiple GAF scores which ranged 
from 50 to 65 showing that while her symptomatology has 
fluctuated, it has ranged only from mild to serious 
impairment.  These scores are not indicative of impairment 
which warrants a 70 percent disability rating. 

Extraschedular Consideration

Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is 
addressed when either raised by the claimant or the evidence, 
and requires a three-step analysis.  First, is whether the 
schedular criteria are adequate and, if they are, no 
extraschedular referral is required.  Second, if inadequate, 
determine whether there is an exceptional disability picture 
considering such related factors as marked interference with 
employment (but not marked interference obtaining or 
retaining employment) or frequent periods of hospitalization.  
Third, if the rating criteria are inadequate and the related 
factors are present, the case must be referred for a 
determination of whether an extraschedular rating should be 
assigned.  Thun v. Peak, 111, 115-16 (2008) (citing VA Gen. 
Coun. Prec. 6-1996, para. 7, and Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993)) aff'd Thun v. Peake, 572 F.3d 1366 
(Fed.Cir. 2009).  

Here, the schedular rating criteria are comprehensive and 
contemplate the full range impairment due to the Veteran's 
PTSD.  There is no evidence of frequent periods of 
hospitalization for PTSD.  Rather, the hospitalization in 
2008 was for nonservice-connected alcohol abuse and there is 
also no evidence of marked interference with employment.  
Thus, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is adequate.  
So, the criteria for submission for consideration of an 
extra-schedular rating are not met.  Thun, Id. 

For the reasons expressed, the preponderance of the evidence 
is against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


